DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2022 has been entered.

Status of Claims
Claim(s) 1 and 11 is/are currently amended. Claim(s) 2-3, 15-16 and 18-19 has/have been canceled. Claim(s) 1, 4-14 and 17 is/are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-6, 9-11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055386 A1 (previously cited, Zielinski) in view of US 2012/0203113 A1 (previously cited, Skerl); or alternatively, over Zielinski in view of Skerl and US 3,726,279 A (Barefoot).
Regarding claims 1 and 17, Zielinski teaches/suggests a method for determining a PWV of a pulse traveling through a vessel or organ wall, the method comprising:
implanting a system for determining a PWV of a pulse traveling along a vessel or organ wall, or a characteristic of the vessel or organ wall based on the PWV (e.g., Figs. 5C, 5D, etc.), the system comprising:
a body-implantable device (implantable device 10) which comprises: 
an actuator for providing, through actuation of the actuator, a pulse in the vicinity of the vessel or organ wall at a first location along the vessel or organ (pulse generator, or activator, 19 configured to generate a pressure wave within the vein 4 or artery 3); and
a sensor for sensing the pulse at a second location along the vessel or organ, the second location being different from the first location (first sensor 12 configured to measure a second signal 17 in a location further along a circulatory path from the patient's heart than the where pulse generator/activator 19 delivers a pressure wave or pulse); and
a controller (Fig. 2, control/processing circuitry of the implantable device, such as timing and control circuitry 52, microprocessor 54 and/or signal processing circuitry 60; and/or microprocessor 74 of external monitoring device 20) for:
controlling the actuator (¶ [0078]; ¶ [0060]; etc., delivering a pulse or generating a pressure wave under the control of timing and control circuitry 52; and/or ¶ [0065] external monitoring device 20 may initiate measurements) and analyzing the sensed pulse (¶ [0058] and/or ¶ [0065] where microprocessor 54 or microprocessor 74 may determine a pulse transit time); and 
determining, from a time difference between providing the pulse and sensing of the pulse, the characteristic of the vessel or organ wall based on the PWV (¶ [0058] and/or ¶ [0065] where microprocessor 54 or micro-processor 74 may determine patient's hemodynamic status, index, metric, etc.; ¶ [0077] where said status or metric may include a characteristic of the vessel, such as stiffness/compliance); 
controlling the actuator to provide the pulse in the vicinity of the wall at a first location along the vessel or organ through actuation of the actuator (¶ [0078]; ¶ [0060]; etc., delivering a pulse or generating a pressure wave under the control of timing and control circuitry 52; and/or ¶ [0065] external monitoring device 20 may initiate measurements);
controlling the sensor to sense the pulse at a second location along the wall different from the first location (¶ [0079] measuring, with first sensor 12, a second signal 17 in a location further along a circulatory path from the patient's heart than the where pulse generator/activator 19 delivers a pressure wave or pulse); and
analyzing the pulse to determine a characteristic of the wall of the vessel or organ from a time difference between providing of the pulse and sensing of the pulse (¶ [0058] and/or ¶ [0065] where microprocessor 54 or microprocessor 74 may determine patient's hemodynamic status, index, metric, etc.; ¶ [0077] where said status or metric may include a characteristic of the vessel, such as stiffness/compliance).
Zielinski does not expressly disclose calculating PWV, but rather utilizes the time difference as a surrogate for PWV in assessing the vessel characteristic (¶ [0042]). For example, Zielinski discloses calculating a time difference(s) to assess vessel stiffness/compliance (e.g., ¶¶ [0076]-[0077]), but discloses PWV is affected by vessel stiffness (e.g., ¶ [0041]). The equation for velocity is well-known in the art as a distance divided by the time it takes to travel that distance. Additionally, Skerl teaches/suggest a comparable system comprising a controller for determining, from a time difference between providing the pulse and sensing of the pulse, a PWV (¶ [0062]). Since Zielinski teaches/suggests either PWV or the time difference may be utilized to assess the vessel characteristic (e.g., stiffness/compliance), as discussed above, and one of ordinary skill in the art would readily appreciate the distance between the first and second location is substantially constant (e.g., either as fixed within a single implantable device, and/or as positioned during an implantation procedure when two implantable devices are utilized, as depicted in 6A-6C), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device/method of Zielinski with the controller being configured for determining a PWV from the time difference between providing the pulse and sensing of the pulse and/or determining the characteristic of the vessel or organ wall based on the PWV as a simple substitution of one known parameter for assessing vessel/organ characteristic for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Zielinski discloses the body-implantable device may be implanted adjacent to or in proximity to an artery (¶ [0053]; Figs. 5-6; etc.), Zielinski does not teach the body-implantable device comprises a cuff for implanting around the vessel or organ.
Skerl teaches/suggests a similar system comprising a body-implantable insertable device (e.g., Figs. 2-3), the device comprising: a cuff for implanting around the vessel (cuff 800); a first sensor at a first location along the vessel and a second sensor at a different second location along the vessel (e.g., first and second sensor systems separated by a predetermined distance, d). Skerl additionally discloses calculating a PWV from a calculated time difference and the known distance between sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Zielinski with the body-implantable device comprising a cuff for implanting around the vessel or organ as taught/suggested by Skerl in order to stably secure the implantable device and/or the components thereof (actuator, sensor, etc.) in a desired position adjacent to or in proximity to an artery (Zielinski, ¶ [0053]; Skerl, ¶ [0018]; etc.). 
Zielinski as modified does not expressly teach the cuff has a rigidity lower than a stiffness of the vessel or organ wall. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Zielinski with the cuff rigidity as claimed because Applicant has not disclosed that a cuff with any particular rigidity, e.g., relative to the wall stiffness, provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the cuff disclosed by Skerl because either arrangement enables securing an implantable device to a vessel and/or sensing of a pulse.
Alternatively/Additionally, Skerl discloses the cuff may be sufficiently flexible/elastic to deform with pulses, thereby enabling generating a signal that represents the pulsing blood flow (¶ [0064]). Therefore, Skerl teaches and/or suggests a flexible cuff and associated sensor may alternatively be used to sense a pulse at a location along a vessel, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Zielinski with the cuff having sufficient flexibility and/or elasticity, such as having a rigidity lower than a stiffness of the vessel or organ wall, as taught and/or suggested by Skerl in order to enable deformation of said cuff corresponding to pulse waves along said vessel, thereby enabling sensing the pulse. This appears no more than a simple substitution of one known means/sensor for sensing a pulse at a location along the vessel or organ (e.g., deformable cuff and associated sensor) for another (e.g., impedance, acoustic, etc., signal as described by Zielinski, ¶ [0012]) to yield no more than predictable results. See MPEP 2143(I)(B).
Further alternatively/additionally, Barefoot teaches/suggests a body-implantable device comprising a cuff for implanting around a vessel or organ (Fig. 2, hemostatic cuff 10). Barefoot further teaches/suggests the rigidity of the cuff is a result-effective variable. Specifically, Barefoot discloses a less rigid cuff permits the cuff to remain in position for long periods of time without erosion of the vessel wall (e.g., col. 1, lines 49-61). Since Barefoot discloses cuff rigidity provides a quality which can be optimized (e.g., reducing/eliminating vessel wall erosion), the specific claimed ranges of cuff rigidity being lower than a stiffness of the vessel or organ wall would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Regarding claim 5, Zielinski as modified teaches/suggests the actuator is located at a point location or around a circumference of the vessel or organ wall (e.g., Figs. 5C, 5D, etc.).
Regarding claim 6, Zielinski as modified teaches/suggests the actuator and sensor are on the same body-implantable device (e.g., Figs. 5C, 5D, etc.). Zielinski as modified further teaches and/or suggests the first (i.e., generated pulse) and second (sensed generated pulse) signals may be acquired by two separate implantable elements (e.g., Fig. 6), such that first and second separately implantable elements for the actuator and sensor appears envisioned and/or suggested by the disclosure of Zielinski as modified. 
Regarding claims 9 and 10, Zielinski as modified teaches/suggests the actuator is adapted to provide a pulse to the vessel or organ wall for travelling along the vessel or organ wall to the sensor and/or for travelling through contents of the vessel or organ to the sensor (¶ [0078] where the pulse generator 19 is configured to deliver, or initiate, mechanical, or physical, pulses to a patient's blood vessel to generate a pressure wave, which Applicant discloses may travel in a liquid or (flexible) solid medium in the application as published, US 2020/0345246 A1, ¶ [0023]). 
Regarding claim 11, Zielinski as modified teaches/suggests the controller is further adapted to provide an indication of the stiffness of the vessel or organ wall (¶ [0058]; ¶ [0065] where microprocessor 54 or microprocessor 74 may determine patient's hemodynamic status, index, metric, etc.; ¶ [0077] where said status or metric may include a characteristic of the vessel, such as stiffness/compliance).
Regarding claim 14, Zielinski as modified teaches/suggests the sensor comprises a pressure sensor, motion sensor, or strain gauge (¶ [0071] where the first sensor may comprise a pressure sensor, accelerometer, etc.).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski in view of Skerl (or Zielinski in view of Skerl and Barefoot) as applied to claim(s) 1 above, and further in view of US 4,883,055 A (previously cited, Merrick).
Regarding claim 4, Zielinski as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the actuator is for compressing the vessel or organ to induce a pressure wave. However, Zielinski does disclose the actuator may mechanically or physically initiate/generated pulses or a pressure wave (e.g., ¶ [0078]). 
Merrick teaches/suggests an actuator adapted to compress a vessel to induce a pulse and/or pressure wave (col. 2, lines 33-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Zielinski with the actuator compressing the vessel or organ to induce a pressure wave as taught/suggested by Merrick as a simple substitution of one known mechanical/physical actuator for generating a pressure wave in a vessel and/or organ for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski in view of Skerl (or Zielinski in view of Skerl and Barefoot) as applied to claim(s) 1 above, and further in view of US 2013/0310706 A1 (previously cited, Stone).
Regarding claim 13, Zielinski as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the actuator comprises an electroactive polymer actuator. 
Stone teaches and/or suggests an implantable device comprising an actuator for providing, through actuation of the actuator, a pulse in the vicinity of a vessel or organ wall at a first location along the vessel or organ (Abstract, an actuator element that produces a pressure wave within the fluid and tissue of the patient), wherein the actuator comprises an electroactive polymer actuator (¶ [0080] where the actuator element 72 may be any transducer capable of producing and detecting vibrations corresponding to pressure waves, such as electroactive polymers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Zielinski with the actuator comprising an electroactive polymer actuator as taught/suggested by Stone as a simple substitution of one known actuator for generating a pressure wave in a vessel and/or organ for another to yield no more than predictable results. See MPEP 2143(I)(B).

Allowable Subject Matter
Claim 7 and claims dependent thereon are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for at least the reason(s) noted in the prior Office action(s) (e.g., mailed 04/22/2022).



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the prior art rejections, Applicant contends, "Skerl is silent on the aspect of any type of comparison between the elastic deformation of the elastic cuff with the stiffness of the blood vessel. Further, Skerl is, in fact, also silent on the aspect of the stiffness of the blood vessel. Therefore, Skerl fails to teach or suggest the feature "wherein the cuff has a rigidity lower than a stiffness of the vessel or organ wall," as recited in amended independent claim 1 (emphasis added)" (Remarks, pg. 7). 
The examiner respectfully disagrees, and notes the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is acknowledged in the rejection of record that Skerl does not expressly disclose the rigidity of the cuff relative to the stiffness of the vessel wall. However, Skerl does disclose/suggest the cuff should be at least sufficiently flexible to be deformed by the vessel wall with each pulse, indicating/suggesting a cuff having lower rigidity than the vessel wall would allow for reliable cuff deformation, rather than, e.g., vessel wall deformation, as blood pulses through the vessel. 
With respect to the claimed cuff rigidity range being a mere matter of design choice, Applicant submits, "[The] system comprising the cuff with less rigidity than the stiffness of the vessel or organ wall overcomes the above limitation, thus providing an improvement in the field of blood pressure measuring devices. Accordingly, the Applicant submits that the design of the cuff as claimed in amended independent claim 1 is not a mere design choice, but is designed to overcome the above limitation in the field of blood pressure measuring devices" (Remarks, pg. 8). 
The examiner respectfully disagrees, as neither the application as filed nor Applicant's remarks indicate there is any advantage to (purpose for, problem solved by, etc.) the cuff being less rigid than a vessel/organ wall stiffness. At best, the portions cited by Applicant disclose an advantage to using an implantable system/cuff (increased patient comfort, reduced impact on sleep, etc.) over traditional external cuff-based systems, but do not disclose any particular advantage to (purpose for, problem solved by, etc.) the rigidity of an implantable cuff being lower than vessel or organ wall stiffness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791